BYRD, J.
Without deciding whether an appeal willlie in such a case is this, (as the point is not raised by the appellee, and the result will be the same as if ih were made and sustained,) we are satisfied that the appellants are not persons interested in the settlement of the estate of James Thurmond, deceased, within the meaning of section 1812 of the Code. They are creditors of a distributee of said estate, and their interest is too uncertain and remote to entitle them to appear in their own right to contest the settlement. The creditors of appellants may be interested in that settlement remotely, but that certainly does not confer on them the right to contest the settlement of the estate of James Thurmond, deceased.
We are of opinion that the third clause of section 1802 points out who are the parties interested within the meaning of section 1812, both of which apply to solvent estates. *291Section 1795 is more general than 1802; but certainly it would not authorize “any person” to file the exceptions authorized by that section, -unless such person has an immediate or direct legal or beneficial interest in the estate or the proceeding.
The judgment of the probate court is affirmed.